447 P.2d 394 (1968)
STATE of Oregon, Respondent,
v.
Ralph H. LEMON, Appellant.
Supreme Court of Oregon, In Banc.
Submitted on Brief August 8, 1968.
Decided November 27, 1968.
Certiorari Denied December 16, 1968.
Ralph H. Lemon, Salem, in pro. per., for appellant.
No appearance for respondent.
Before PERRY, C.J., and McALLISTER, SLOAN, O'CONNELL, GOODWIN, DENECKE and HOLMAN, JJ.
Submitted on Appellant's Brief August 8, 1968.
Certiorari Denied December 16, 1968. See 89 S.Ct. 494.
PER CURIAM.
The defendant Ralph H. Lemon was indicted by the grand jury and convicted of the crimes of opening a parking meter with intent to steal and illegal possession of a key to a parking meter. The defendant through his trial attorney filed notice of appeal.
The defendant made application for the appointment of counsel on appeal and for transcript of the trial proceedings, but refused to set forth "in writing * * * a brief statement of [his] assets, liabilities and income in the previous year" as required by ORS 138.500. Upon defendant's refusal to comply with the statute, his request was denied and there is before this court no transcript of the evidence. The defendant has filed a brief in propria persona.
In the absence of a transcript of the evidence this case presents no issue other than the sufficiency of the indictment to support the conviction. Coon v. Humble, 238 Or. 172, 393 P.2d 655; Steenson v. Robinson, 236 Or. 414, 385 P.2d 738, 389 P.2d 27.
The indictment is sufficient to charge the crimes of which the defendant was convicted and the judgment must be affirmed.
Affirmed.